Title: Presidential Proclamation Restoring Commerce with Great Britain, 15–19 April 1809 (Editorial Note)
From: 
To: 


Editorial Note
After years of frustration and internal division, the virtues of patience and firmness suddenly seemed to have showered blessings on the Madison administration even before the inaugural bunting had been stored away. Instructions for a temporary relaxation of England’s hostile American policy, including a willingness to pay for the Chesapeake damages and a withdrawal of the most offensive orders in council, reached the British minister in Washington early in April. Of course there were British conditions, such as granting the king’s navy the right to board and seize American ships bound for France, but JM rejected this provision as “insulting,” and Erskine did not press it. In a matter of days the torment of years appeared to have ended. The drama that followed—congressional intrigues, the persistence of the amiable British diplomat David Erskine, and JM’s willingness to seize an opportunity that would have vindicated Republican policies to the American people—is still a matter of wonderment. More than a few historians have characterized both Erskine and JM as naive men willing to see British-American relations in the best possible light. The temporary relief following this relaxation of tensions can thus be set against the backdrop of Erskine’s recall and JM’s embarrassment.
JM’s eagerness to sign the proclamation can be better understood by reading the letters that passed between the American secretary of state and Erskine in the few days before the president’s proclamation. Later JM asserted in the most positive terms that he wrote most of these dispatches and that Smith had merely signed them (Memorandum, Apr. 1811, Madison, Letters [Cong. ed.][William C. Rives and Philip R. Fendall, eds.], Letters and Other Writings of James Madison (published by order of Congress; 4 vols.; Philadelphia, 1865)., 2:499). However, Smith’s letter to JM of 15 April makes it clear that the secretary attempted to draft a reply to the British envoy. This letter and the enclosure from Gallatin of 14 April establish that Erskine showed a draft of his note to the American cabinet members and to JM before it was issued on 17 April. The Smith-Erskine letters are found in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 3:295–96. Taken together with Erskine’s messages to Canning (found in Correspondence Relating to America, Presented to Parliament in 1810 [London, 1811], pp. 26–48), we see that wishful thinking is not a new element in international diplomacy. As JM would later learn, the British Foreign Office was still controlled by hardheaded men who distrusted the Americans and kept their nation’s self-interest uppermost in mind. This situation became evident later. In April 1809 all was euphoria.
